Brune, C. J.,
delivered the opinion of the Court.
The petitioner seeks leave to appeal from the denial of a petition for a writ of habeas corpus by Chief Judge George Henderson of the Circuit Court for Allegany County.
The petitioner is confined in the Springfield State Hospital and is so confined for reasons of insanity, not crime. Since he is not “detained for or confined as the result of a prosecution for a criminal offense”, he has no right of appeal. *637Code (1951), Article 42, Section 7; Miller v. Superintendent, 190 Md. 741, 60 A. 2d 189, and McElroy v. Director, Patuxent Institution, 211 Md. 385, 127 A. 2d 380.

Application denied, with costs.